CASase. 1616y0ys844a1EtFA HD docwenensss2 Filed 02/24/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al., *

Plaintiffs, *
V. . No. 1:16-cv-03311-ELH
LAWRENCE HOGAN, et ai. *
Defendants. *
# * # * » * * * * * 2 *
ORDER

UPON CONSIDERATION of the Consent Motion for Extension of Time filed by
defendants on February 24, 2021 (the “Motion”), it is wack day of February, 2021,
hereby

ORDERED that the Motion is granted; and it is further

ORDERD that the deadline for defendants to file their combined response to
plaintiffs’ cross-motion for summary judgment (ECF 135) and reply in further support of
defendants’ motion for summary judgment is extended to March 8, 2021; and it is further

ORDERED that the deadline for defendants to respond to plaintiffs’ motion to strike
testimony of defendants’ experts (ECF 133) is also extended to March 8, 2021; and it is
further

ORDERED that the deadline for plaintiffs to file their reply in further support of
their cross-motion for summary judgment (ECF 135) is extended to April 14, 2021; and it

is further
CcAéease 1616 0y3039 181 EL Hp deaeseneiee32 Filed 02/24/21 Page 2 of 2

ORDERED that the deadline for plaintiffs to file their reply in further support of
their motion to strike testimony of defendants’ experts (ECF 133) is extended to April 14,

2021.

Blo, 4 doumro

Judge Ellen Lipton Hollander
United States District Judge

 
